The Honorable Thomas D. Wynne, III Prosecuting Attorney Thirteenth Judicial District Fordyce, AR 71742
Dear Mr. Wynne:
This is in response to Deputy Prosecuting Attorney Hamilton H. Singleton's request for an opinion on the following questions:
  1.  Does Act 426 of 1989 repeal A.C.A. 7-1-103(26) through its general repealer?
  2.  Does Act 426 of 1989 inadvertently authorize the sale of alcoholic beverages on Sunday by liquor stores, grocery stores and convenience stores?
  3.  As a result of Act 426 of 1989, what is the status of the sale of alcoholic beverages on Sunday, all holidays and election days?
It is my opinion that the answer to your first question is "yes." Please note that I have enclosed a copy of Opinion No. 89-302
which fully addresses this question.
The answer to your second question is "no."  Act 426 of 1989 does not alter the general prohibition under A.C.A. 3-3-210 with respect to Sunday liquor sales. The act does, in Section 1, acknowledge the provisions of Acts 115 and 766 of 1987 (A.C.A.3-9-215 (Supp. 1987) and 3-9-401 et seq. (Supp. 1987), respectively), which pertain to sales in restaurants and hotels. These Code provisions do not, however, as a general matter authorize Sunday sales by liquor stores, grocery stores and convenience stores.
In response to your final question, the status of alcoholic beverage sales on Sunday and on holidays appears to remain unchanged following passage of Act 426 of 1989.  As previously noted, however, Act 426 does, in my opinion, repeal both A.C.A.3-3-210 and 7-1-103(26), thereby removing the prohibition against alcoholic beverage sales on election days.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
cc:  Hamilton H. Singleton Deputy Prosecuting Attorney P.O. Box 763 Camden, AR 71701